Citation Nr: 1101695	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-24 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a video hearing before the undersigned 
in November 2010.  This transcript has been associated with the 
claims file.

Additional evidence was received at the Board in December 2010 
and the Veteran waived RO jurisdiction over this evidence.  


FINDING OF FACT

The Veteran's lumbar spine disability, degenerative disc disease, 
is related to service.


CONCLUSION OF LAW

A lumbar spine disability (degenerative disc disease) was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for a 
lumbar spine disability has been granted, as discussed below.  As 
such, the Board finds that any error related to the VCAA on this 
claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38  C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder 
on a direct basis, generally there must be probative evidence of 
(1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the current disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A veteran who served during wartime service after December 31, 
1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or where 
clear and unmistakable evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as noted.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).  

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
the disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  A preexisting injury or disease will be 
considered to have been aggravated by active service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the pre-
service disability underwent an increase in severity.  38 C.F.R. 
§ 3.306(b).  This includes medical facts and principles that may 
be considered to determine whether the increase is due to the 
natural progress of the condition.  Id.  Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during and subsequent to service.  38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in-service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise aggravated by 
service.  38 C.F.R. § 3.306(b)(1).  The Board notes that the 
presumption of soundness can be rebutted by clear and 
unmistakable evidence consisting of the Veteran's own admission 
of a pre-service history of medical problems during in-service 
clinical examinations.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994)

The Veteran contends that his lumbar spine disability is related 
to his military service.  Specifically the Veteran contends that 
he was assaulted and had his back, face, head, and neck stepped 
on repeatedly in a 1968 altercation.  See e.g. December 2009 
personal statement.  

The Board notes the Veteran underwent a pre-induction examination 
in March 1968.  The March 1968 Report of Medical Examination 
referenced the letters, discussed below, which indicated the 
Veteran had a pre-service history of back trauma.  However, on 
medical examination the spine was noted as within normal limits.  
On the self-reported Report of Medical History the Veteran did 
not check the box for recurrent back pain, but later in the form 
reported that he had been suffering from back trouble.  He 
underwent a re-examination prior to service entrance in May 1968 
and it was noted that no additional defects were noted.  The 
examiner ultimately reported that he had reviewed the Veteran's 
letters about his back and the condition was "not considered 
disabling."  As such, the Veteran was found qualified for 
enlistment.

In sum, although a history of previous back problems was 
reflected on the entrance examination report, because the 
examiner found the spine to be sound at entry, a pre-existing 
back disability was not "noted" at entry.  The Court indicated 
that the presumption of soundness attaches only where there has 
been an induction medical examination, and where a disability for 
which service connection is sought was not detected at the time 
of such examination.  See Crowe v. Brown, 7 Vet. App. 238 (1994).  
The Court held that the regulation provides expressly that the 
term "noted" denotes only such conditions as are recorded in 
examination reports, and that history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions.  38 C.F.R. § 
3.304(b)(1).  Crowe, supra.  As the veteran's spine was examined 
and deemed within normal limits on entrance examination, a 
presumption of soundness arises.  See 38 C.F.R. § 3.304.  
Moreover, VA regulation specifically covers instances where a 
history of an injury is reported, but is not currently shown.  
According to 38 C.F.R. § 3.304 (b) (1), a history of pre-service 
existence of conditions recorded at the time of examination does 
not constitute a notation of such conditions, but will be 
considered together with all other material evidence in 
determination as to inception. 

Accordingly, with regard to the Veteran's lumbar spine disability 
the crucial inquiry is whether there is evidence to rebut the 
presumption of soundness.  The Board finds that there is clear 
and unmistakable evidence showing that the Veteran's lumbar spine 
disability did pre-exist service.  A March 1968 letter from the 
Veteran's private physician indicated that the Veteran had been 
under treatment since January 1968 for his chronic low back pain.  
The physician stated that the majority of these symptoms were due 
to a car accident.

A subsequent, April 1968, statement from a private physician 
indicated the Veteran was stiff and sore after the January 1967 
car accident and he had problems performing his normal tasks at 
work.  He attended physical therapy, but ultimately was put on 
sick leave from his job in December 1967.  The physician also 
noted that the Veteran's past medical history included falling 
from a roof 12 years earlier and his family history included back 
trouble and arthritis.  He examined the Veteran and found he had 
a full range of motion in his lumbar spine.  X-ray results showed 
the Veteran's back was negative for any defects.  Ultimately the 
Veteran was found to be able to work, but not perform heavy 
manual labor.  The Board finds that this record, in addition to 
the March 1968 Report of Medical History indicating past back 
trauma constitutes clear and unmistakable evidence that the 
Veteran's lumbar spine disability pre-existed service.  See 
Doran, supra.

The Board now turns to the question of whether there is clear and 
unmistakable evidence that the preexisting lumbar spine 
disability was not aggravated by service.  As stated above, the 
government may show a lack of aggravation by establishing that 
there was no increase in disability during service or that any 
increase in disability was due to the natural progress of the 
preexisting condition.  38 U.S.C. § 1153.  A preexisting disease 
or injury will be presumed to have been aggravated by service 
only if the evidence shows that the underlying disability 
underwent an increase in severity.  Townsend v. Derwinski, 1 Vet. 
App. 408 (1991); 38 C.F.R. § 3.306(a).  In contrast, a flare-up 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); see also Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991) (evidence of the 
veteran being asymptomatic on entry into service, with an 
exacerbation of symptoms during service, does not constitute 
evidence of aggravation).  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).

Service treatment records from August 26 and September 4, 1968 
indicated that the Veteran was complaining of back pain and was 
prescribed various pain killers and heat to help with the pain.  
A September 5, 1968 examination indicated that the Veteran was 
complaining of a back injury which stemmed from a car accident 18 
months earlier and had caused neck and back pain.  The Veteran 
indicated that heat would relieve the pain, but only for a short 
while.  The Veteran was given an x-ray of his back and the x-ray 
of his lumbar spine came back negative for defects.  

Service treatment records from September 16 and 23, 1968 
indicated that the Veteran was complaining of problems with his 
back.  These complaints were noted again in service treatment 
records from October 1 and 3, 1968.  A later October 1968 service 
treatment record stated the Veteran reported back and neck pain 
from a car accident a year and a half earlier.  X-rays of the 
Veteran's back were negative for defects.  A service treatment 
record from 5 days later in October 1968 indicated that the 
Veteran complained of a backache and was prescribed pain 
medications.

As noted above, the Veteran was seen in early November 1968 after 
he was in an altercation and sustained abrasions to his face and 
ears.  The examiner reported the face trauma was not severe and 
there were no open lacerations in the Veteran's mouth.  The 
Veteran was placed on bed rest for 1 day and provided ice packs 
for the left side of his face.  

A March 1969 Form DA 3349 indicated the Veteran had chronic 
lumbo-sacral strain, but was found to be medically qualified for 
duty with limitations.  The limitations included crawling, 
stooping, running, jumping, prolonged standing or marching.  He 
was also not to be assigned anything requiring prolonged handling 
of heavy materials including weapons.  He was not to perform 
overhead work, pull-ups, or push-ups.  A June 1969 Form DA 3349 
again indicated that the Veteran had chronic lumbo-sacral strain, 
but was returned to duty with limitations (the same as listed 
above).  The Board notes the box is checked for return to unit 
for separation, however this conflicts with the remainder of the 
form which instructed that the Veteran be returned to duty with 
specific limitations.  Also taking into account that the Veteran 
did not separate for almost 1 more entire year, the Board 
believes the separation box was inadvertently marked.

An April 1969 service treatment record indicated that the Veteran 
was still having problems with his neck and back pain.  The 
Veteran was treated from March to September 1969 and his back was 
x-rayed in September 1969.  The examiner reported that there were 
negative findings for the dorsal and lumbo sacral spine.  

On the Veteran's separation examination in March 1970 the Veteran 
again reported back trouble on his Report of Medical History, but 
then it appears to have been crossed out on a second copy of the 
form.  The Report of Medical Examination did not note any defects 
in the Veteran's musculoskeletal system or spine.  

Following a review of the record, the Board finds that there is 
no clear and unmistakable evidence that the Veteran's lumbar 
spine disability was not aggravated by service.  The evidence 
establishes that, among other things, the Veteran's job duties 
were in transportation.  The Veteran presented for lumbar spine 
treatment on numerous occasions during active duty.  The Veteran 
was also ultimately placed on light duty for periods of time due 
to his lumbar spine disability.  Post-service, 2 weeks after 
separation, the Veteran was also placed on light duty at his 
employer due to his lumbar spine disability.  See November 2010 
hearing transcript.  Thus, the Board finds that the presumption 
of soundness has not been rebutted.  See Wagner, supra.

Thus, the Board must now address the question of whether a lumbar 
spine disability was incurred in service that is related to the 
Veteran's current lumbar spine disability.  Because the 
presumption of sound condition at entrance to service has not 
been rebutted, the Board must assume as a matter of law that the 
appellant did not have a lumbar spine disability at entry to 
service, even though VA medical opinions cited below have found 
otherwise.  Id.  Because the presumption of soundness has not 
been rebutted in this case, the Board concludes that service 
connection may not be granted on the basis of aggravation during 
service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.306, 3.322; 
Wagner, supra (holding that if the government fails to rebut the 
presumption of soundness under section 1111, then the veteran's 
claim is one for service connection and, if granted, no deduction 
for the degree of disability existing at the time of entrance 
will be made); VAOPGCPREC 3-03 at para. 4 (Sections 1111 and 1153 
establish independent factual presumptions, each of which 
specifies the predicate facts necessary to invoke the presumption 
and the facts that must be shown to rebut the presumption).  
Thus, service connection will be considered on the basis of 
whether or not a lumbar spine disability was incurred, rather 
than aggravated, in service.

The Veteran is presumed sound on entrance.  During service, he 
was treated on a number of occasions for lumbar spine issues.  
The Veteran continues to currently have significant lumbar spine 
problems.  Given the lack of intercurrent injuries and credible 
evidence of continuity of symptomatology, the Board finds that 
the Veteran's current lumbar spine problems had their origin in 
service as will be explained, below.

At the November 2010 Board hearing, the Veteran stated that his 
job duties included loading ammunition into his truck, changing 
flat tires, and performing maintenance on his truck.  He further 
stated that after the 1968 altercation, he was unable to perform 
these duties since he was in so much pain.  The Veteran stated he 
was on pain medication almost continuously for his lumbar spine.  
The Veteran also stated that when he was released from duty, he 
went back to his normal job at an automobile plant and was forced 
to take on a light duty position due to his back.

The Veteran's private physician, Dr. B., provided an opinion in 
August 2007 regarding his back condition.  She stated that he had 
been treated since 1983 for arthritis and one of the affected 
areas was his lumbar spine.  She further stated that she reviewed 
the March and June 1969 DA 3349 forms.  She opined that the 
Veteran's work as a welder in-service would have involved 
lifting, bending, and twisting and his lumbar spine disability 
could have been aggravated by this work.  As noted above, at the 
November 2010 hearing, the Veteran indicated he did not work as a 
welder and instead worked in transportation.  However, he 
indicated that this was a physically demanding job and he had 
problems completing the required tasks after the altercation in-
service.

The Veteran was afforded 2 VA examinations for his lumbar spine 
disability.  The September 2007 VA examiner reported disc 
narrowing with degenerative changes at L3-4.  The examiner 
ultimately opined that the Veteran's lumbar spine condition was 
related to his physical work in-service.  The examiner relied on 
service treatment records showing the Veteran had been treated 
for low back strain.  She also relied on the statement by Dr. B., 
who opined that his lumbar spine disability was related to 
service.

The October 2009 VA examiner reported that the Veteran began 
having problems with his back after the car accident around 1966.  
The Veteran also reported the altercation which occurred in-
service.  The examiner also noted the Veteran was in a second car 
accident in 2004 where the Veteran reported he injured his back 
again.  The Veteran further reported in his mid and lower back he 
had stiffness, weakness, pain, and spasms.  The examiner found 
the Veteran did not have any abnormal spinal curvatures or 
ankylosis.  The examiner reported disc narrowing with 
degenerative changes at L3-4.  Ultimately the examiner found that 
he could not state whether the Veteran's lumbar spine disability 
was aggravated in-service without resorting to mere speculation.  
The examiner based this opinion on the fact that the Veteran 
entered service with a back injury and he was treated multiple 
times in-service for back problems.  Post-service the Veteran 
worked on a production line where it could be presumed that back 
trauma occurred.  The Veteran was also involved in a car accident 
in 2004 which would have caused additional back trauma.  The 
examiner also noted the Veteran reported a family history of back 
problems and arthritis.  The examiner stated it was doubtful that 
the Veteran's lumbar disability was aggravated beyond normal 
progression in-service and instead stated that the Veteran's back 
problems were aggravated by the 2004 car accident.
The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Whether a physician provides a basis for his or 
her medical opinion goes to the weight or credibility of the 
evidence in the adjudication of the merits.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness and 
detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) (it is the factually accurate, fully articulated, 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to a 
medical opinion).

The Board notes that the September 2007 VA examiner took into 
account the Veteran's preexisting disability, as well as the 
physical labor he performed in-service and the effect it would 
have on his back.  She also reviewed the numerous in-service 
treatments he received for his lumbar spine disability and found 
it was at least as likely as not his lumbar spine disability was 
related to service.  The Board finds that this opinion is of 
tremendous probative value as it is based on a review of the 
Veteran's medical records, a physical evaluation of the Veteran, 
a discussion of his in-service duties, and a detailed description 
of why in-service physical labor would have worsened the 
Veteran's preexisting lumbar spine disability.  Giving the 
Veteran the benefit-of-the-doubt, service connection for a lumbar 
spine disability is granted.  See Hickson, supra; 38 C.F.R. § 
3.102; see also Gilbert, supra.

CONTINUED ON NEXT PAGE



ORDER

Entitlement to service connection for a lumbar spine disability, 
degenerative disc disease, is granted.


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


